Title: From James Madison to Thomas Jefferson, 5 March 1792
From: Madison, James
To: Jefferson, Thomas


March 5. [1792]
The inclosed papers which I have got from Mr. Beckleys office furnishes an answer to your letter. There is a Bill depending in favor of claims barred by the limitation of time—which if it passes will provide for those of Owen & Woods as I understand the tenor of the Bill and the nature of their claims. As soon as the fate of the Bill is decided I shall write to the parties.
J. M.
